DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 4, claims 1, 2 and 6-9) in the reply filed on 10.06.2021 is acknowledged.
Claims 3-5 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  10.06.2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (i) “the first direction (Y) being parallel to a region (where is said region in Fig. 4?) of an upper surface (10a) of the semiconductor substrate (10) not contacting the insulating member (32)” of claim 1 (parentheses added) and (ii) “a drain layer (where is said drain layer in Fig. 4? Is it 13 and/or 14?) provided on the semiconductor substrate” and “the insulating member (32) being disposed between the drain layer (where is it?) and the source layer (16) or in a region (which region?) directly above a region (which region?) between the drain layer and the source layer” of claim 8 (parentheses added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, “the first portions” and “the second portions” should read --the plurality of first portions-- and --the plurality of second portions—, respectively.
In claim 6, “the tooth portions” and “the first portions” should read --the plurality of tooth portions-- and --the plurality of first portions--, respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the first portion” and “the second portion” both lack proper antecedent basis and it is unclear what the relationship between said singular terms and the corresponding plural terms of base claim 1 is; hence, the claim is indefinite. For purposes of examination, the singular terms of claim 2 are presumed to refer to the corresponding plural terms of base claim 1.
Regarding claim 6, “the second portion” lacks proper antecedent basis and it is unclear what the relationship between said singular term and the corresponding plural term of base claim 1 is; hence, the claim is indefinite. For purposes of examination, the singular term of claim 6 is presumed to refer to the corresponding plural term of base claim 1.
In addition, “in a vertical direction, the tooth portions overlap the first portions, and the second portion is positioned between the tooth portions” creates a confusion with respect to the scope of the claim because it is unclear if “in a vertical direction” modifies both “the tooth portions overlap the first portions” and “the second portion is positioned between the tooth portions” or not. Per Fig 4, it appears 
Regarding claim 7, “the second portion” lacks proper antecedent basis and it is unclear what the relationship between said singular term and the corresponding plural term of base claim 1 is; hence, the claim is indefinite. For purposes of examination, the singular term of claim 7 is presumed to refer to the corresponding plural term of base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20170194489 A1).
Regarding claims 1-2 and 6-9, Park discloses (claim 1) a semiconductor device, comprising: a semiconductor substrate (102, “P-type semiconductor layer 102”); an insulating member (130/140, “planar insulation field plates 130” and “trench insulation field plates 140”) provided on the semiconductor substrate (Figs. 2-4); and an electrode (116, “gate electrode 116”) provided on the semiconductor substrate and on the insulating member (Figs. 2-4), the insulating member (130/140) including a plurality of first portions (140, Fig. 4), and a plurality of second portions (130, Fig. 3) thinner than the first portions (per MPEP 2125 and Fig. 3 vs Fig. 4, 130 is thinner), the first portions and the second portions being arranged alternately along a first direction (“second direction” in Fig. 2, “the planar insulation field plates 130 and the trench insulation field plates 140 may be alternately arrayed in the second direction in a plan view”), the first direction (“second direction”) being parallel to a region (at 104, 108 or 110 near “S”) of an upper surface of the semiconductor substrate not contacting the claim 2) wherein an upper surface of the first portion (140, Fig. 4) is positioned lower than an upper surface of the second portion (130, Fig. 3), and a lower surface of the first portion (140, Fig. 4) is positioned lower than a lower surface of the second portion (130, Fig. 3), (claim 6) wherein the electrode (116) includes: a base portion (main portion in Fig. 2) extending in (partly) the first direction (“second direction”), and a plurality of tooth portions (116E, “gate extension portions 116E”) extending from the base portion in a second direction (“first direction”) crossing the first direction (“second direction”, Fig. 2), and in a vertical direction, the tooth portions (116E) overlap (partly at least) the first portions (140, Figs. 2 and 4), and (in a plan view) the second portion (130) is positioned (partly at least) between the tooth portions (Fig. 2), (claim 7) further comprising a gate insulating film (114, “gate insulation layer 114”) provided between the semiconductor substrate and the electrode (Fig. 3), the gate insulating film (114) being thinner than the second portion (130, MPEP 2125, Fig. 3), (claim 8) further comprising: a source layer (110, “N-type source regions 110”) provided on the semiconductor substrate, the source layer being of a first conductivity type (N); and a drain layer (112, “N-type drain region 112”) provided on the semiconductor substrate, the drain layer being of the first conductivity type (N, Fig. 3), at least an upper layer portion (108, 104, 106, or, 121, Fig. 3) of the semiconductor substrate being of a second conductivity type (N or P, there is no claimed requirement for the first and second conductivity types to be different), the insulating member (130/140) being disposed between the drain layer (112) and the source layer (110, Figs. 3-4) or in a region directly above a region between the drain layer and the source layer (the examiner relying solely on the former option), and, (claim 9) wherein a direction from the source layer (110) toward the drain layer (112) is a second direction (“first direction”) crossing the first direction (“second direction”, Fig. 2).
See annotated Figs. 2-4 below.

    PNG
    media_image1.png
    602
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    860
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andres Munoz/Primary Examiner, Art Unit 2894